DETAILED ACTION
This action is responsive to the Request for Continuation filed on 11 November 2022. Claims 1-19 are pending in the case. Claims 1, 10, and 14 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 11 November 2022 has been entered.
Applicant’s Response
In Applicant’s response dated 11 November 2022 (hereinafter Response), Applicant amended Claims 1, 3, 8, 10, and 14; and argued against the objections and/or rejections previously set forth in the Office Action dated 11 May 2022 (hereinafter Previous Action).
Response to Amendment/Arguments
Applicants’ amendment to claims 1, 3, 8, 10, and 14 to further clarify the metes and bounds of the invention are acknowledged. It is noted that Applicant provided no citation of support in the disclosure as originally filed for any amendment, merely a blanket No new matter has been added. (see Response page 6).
In response to Applicant's argument with respect to the rejection of claim 1 under 35 USC 102 as anticipated by PRABAKARAN (see Response, page 6), Examiner respectfully agrees with Applicant’s position that: 
Prabakaran fails to disclose or render obvious the claimed first parser for the first vendor and configured to parse the first set of variables based on the management of the first network device and a second parser for the second vendor and configured to parse the second set of variables based on the management of the second network device…
Independent claim 1 recites a variable mapper is configured to map a variable value to at least one of the parsed first set of variables and to at least one of the parsed second set of variables based on a determination that the mapped at least one of the parsed first set of variables corresponds to the mapped at least one of the parsed second set of variables. Prabakaran fails to disclose or render obvious the claimed mapping. The mapping in Prabakaran focuses on mapping of models and not network device variables.
and withdraws the rejection under 35 USC 102(a)(2) of claim 1 as anticipated by PRABAKARAN, as well as dependent claims 2 and 7-9. New grounds of rejection are appropriate in view of a recombination of references.
In response to Applicant’s argument with respect to the rejection of claim 10 under 35 USC 103 as unpatentable over the combination of PRABAKARAN, GAO and OVANESYAN (see Response page 8), Examiner respectfully disagrees.
Applicant argues the combination cannot teach plurality of parsers that each correspond with a different of the device type because GAO [0078-0086] has parser selection based on data. It is noted that GAO [0063] explains that a parser defines how to retrieve data from the output of execution of a CLI (command line interface) or other commands sent to the device. It is noted that the instant application admits at [0003] that different vendor devices might require different CLI commands, as does GAO at [0044] (The Command Line Interface (CLI): network devices often provide CLI commands to check the network status). Thus, each parser in GAO for parsing a CLI command will need to be different for each device model and/or vendor. From GAO [0047-0048] it is clear that it is the connection of different devices, potentially from different vendors, which may cause network configuration issues.
Thus, it is reasonable to assume that different devices from different vendors would need different parsers in order to correctly interpret the data provided by the respective CLI commands, where PRABAKARAN makes clear that different network devices from different vendors are parsed and compared to identify matching variables (fields)
Note this is more clearly explained in the NetBrain Technologies publication “How to Define and Use Qapp” updated on June 12, 2015 (provided with the Office action mailed 08/07/2020, see item U on PTO-892), in chapter 15: USING QAPP IN MULTI-VENDOR ENVIRONMENT (pages 172-178).
Applicant’s further argument against OVANESYAN is not persuasive, insofar as the claim requires displays an indication of any missing variables for a particular device type that do not have a correspondence and OVANESYAN clearly shows a “blank space” for those model variables which do not have a correspondence with another model variable (and thus are missing variable mappings).
In response to Applicant’s argument against the rejection of claim 14 under 35 USC 103 as unpatentable over PRABAKARAN in view of GAO, Examiner respectfully disagrees. 
Applicant makes no specific argument other than to state, without evidence, that the combination fails to teach, other than “As an initial matter, the mapping from Parabakaran is different as discussed above”. As claim 14 does not recite the same limitations as claim 1, any argument against the mapping is arguing limitations not in evidence in the claim. Applicant has provided no evidence that somehow the version of application 19 (see PARABAKARAN [0024]) changes when mapping module 16 allows application 19 to perform one or more functions based on the mapping between variables of the network components; nor does Applicant provide any evidence that the network management application Qapp (relied upon from GAO) changes its version when improved to use the mapping provided by PARABAKARAN.
Applicant’s prior art arguments with respect to the pending claims have been fully considered. New grounds of rejection presented below are provided in response to the Applicant’s amendments. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites a variable mapper configured to map a variable value to at least one of the parsed first set of variables and to at least one of the parsed second set of variables based on a determination that the mapped at least one of the parsed first set of variables corresponds to the mapped at least one of the parsed second set of variables. However, the written description as originally filed does not clearly identify this capability for the “variable mapper” (e.g. network manager 112 performing this function see [0022]). 
The term “variable value” appears exactly once in the disclosure (see [0031]  In Figure 2, the output 204 from the parser 202 is input into an analyzer 206. The analyzer 206 analyzes the variables of the parser 202. In one example, the analyzer 206 displays the variable value in the map and creates an alert if a certain condition occurs). The “map” that is being referred to here is not the “variable mapping” that is being created between variables, but is actually the interface map that is generated in the prior art versions of Qapp (e.g. in FIG 6 which shows the result of a default parser for a sample device).
Regarding dependent claims 2-9, dependent claims necessarily inherit the deficiencies of parent claim 1.
Further regarding dependent claim 8, the claim recites (emphasis added) wherein the variable mapper comprises a listing of vendors and each of the variable values associated with the vendors.
The term “variable value” appears exactly once in the disclosure (see [0031]  In Figure 2, the output 204 from the parser 202 is input into an analyzer 206. The analyzer 206 analyzes the variables of the parser 202. In one example, the analyzer 206 displays the variable value in the map and creates an alert if a certain condition occurs). The “map” that is being referred to here is not the “variable mapping” that is being created between variables, but is actually the interface map that is generated in the prior art versions of Qapp (e.g. in FIG 6 which shows the result of a default parser for a sample device).
A careful review of [0033-0035, 0038] and FIGs 7-11 teaches different vendors can have different associated variables, and that these may be even be displayed, however none of these portions of the disclosure may be relied upon to teach “variable values” associated with vendors.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites (emphasis added) a first parser for the first vendor and configured to parse the first set of variables based on the management of the first network device; a second parser for the second vendor and configured to parse the second set of variables based on the management of the second network device;
The terms “the management of the first network device” and “the management of the second network device” lack proper antecedent basis in the claim.  At best, a network manager is configured to manage the devices, but the network manager is not described as providing any output which could be the basis for parsing.
Further regarding claim 1, the claim recites (emphasis added) a variable mapper configured to map a variable value to at least one of the parsed first set of variables and to at least one of the parsed second set of variables based on a determination that the mapped at least one of the parsed first set of variables corresponds to the mapped at least one of the parsed second set of variables.
It is unclear how a variable mapper (or mapping function) can be based on a determining that the mapped first variable corresponds to the mapped second variable.  In other words, as recited, a mapping is based a determination of the result of the mapping.
Regarding dependent claims 2-9, dependent claims necessarily inherit the deficiencies of parent claim 1.
Further regarding dependent claim 8, the claim recites (emphasis added) wherein the variable mapper comprises a listing of vendors and each of the variable values associated with the vendors. Parent claim 1 has at best one variable value (a variable mapper configured to map a variable value…) and it is not clearly associated with any vendor.
Further regarding dependent claim 9, the claim recites (emphasis added) wherein the parser and the analyzer are configured to handle the variables from both the first network device and the second network device. However, Claim 1 recites a first parser and a second parser, each configured to parse the set of variables for the respective device. The analyzer (through the variable mapper) is applied to the parsed set of variables for the respective devices.
For purposes of rejection in view of art, claim 1 is interpreted in view of the admission and example in the written description found in the following paragraphs:
[0029] For example, one type of Qapp can monitor the operational status of network devices and create alerts if the operational status of a respective network device is outside of an expected range. As is known, a Qapp can monitor a set of operating parameters such as CPU usage, memory usage, and interface packet drops of network devices. Any operating parameters which can be retrieved via SNMP, CLI or API can be monitored by a Qapp.
[0031] In one example, the analyzer 206 displays the variable value in the map and creates an alert if a certain condition occurs. Figure 4 illustrates one example of a screenshot of an analyzer 206. The example in Figure 4 is "if a device CPU usage is higher than 90%  …
[0036]… In the CPU usage measurement example, if a CHECKPOINT device uses the command "opstat os -f cpu" to retrieve the cpu usage, then that variable can be mapped to the CISCO and F5 variables discussed above. Specifically, a mapping may be created for the CPU usage variables between the three parsers for CISCO, F5 and CHECKPOINT: "show process cpu" (Cisco).$cpu = "show system cpu"(F5).$currentcpuusage = "opstat os -f cpu"(Checkpoint).$cpuusage.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites The interface of claim 10, wherein each of the parsers corresponds with at least one of the device types from the different device types. Parent claim 10 recites (emphasis added) …a parser selection for selecting from a plurality of parsers, wherein each of the parsers corresponds with a different one of the device types.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over GAO et al. (Pub. No.: US 2015/0156077 A1) in view of PRABAKARAN et al. (Pub. No.: US 2018/0176096 A1, previously cited).
The formatting of the art rejection below relies on the use of bold for explicit teachings; underline for suggested or inferred teachings; and 
Regarding claim 1, GAO teaches the system (e.g. network management system 100 in FIG 1) for management of a network (e.g. network 111) comprising:
a first network device ([0075] a probe may retrieve and parse data from a device) from a first vendor (inherently, devices are manufactured and have a vendor; note FIG 5 showing a visual representation of a network with several “Cisco” devices) and corresponding with a first set of variables (as can be seen in FIG 3, after applying parser 313 to the probe 303 output, there are variables 323 defined), wherein the first network device communicates through the network (inherent for any network device by definition), ;
a second network device ([0075] a probe may retrieve and parse data from a device; as can be seen in FIG 3 there are at least three probes, thus it is assumed at least three devices) from a second vendor (which could be the same vendor as the first device; note FIG 5 showing a visual representation of a network with several “Cisco” devices; note also [0048-0053] which makes clear operations may be performed for one or more network devices) and corresponding with a second set of variables (suggested by FIG 3, as there is a probe 2 associated with second device, then applying a parser (could be the same parser, could be a different parser) will obtain variables for the second device), wherein the second network device communicates through the network (inherent for any network device by definition), 
a network manager (the software generally for providing network management automation; see [0169] computer code instructions to perform the steps/stages of the described embodiments; see also [0143]) configured to manage the network, manage the first network device, and manage the second network device (network management would necessarily include the entirety of the network, as well as the individual devices within the network; interpreting “manage” as any operations (such as analyzing settings, providing alerts) which assists a human in configuring, troubleshooting and/or maintaining the network and devices; see [0003-0004]), wherein the network manager further comprises:
a first parser for the first vendor and configured to parse the first set of variables based on the management of the first network device (as can be seen in FIG 3, after applying parser 313 to the probe 303 output, there are variables 323 defined; where the output from probe 303 may come from CLI command 305; configuration 307; ping 309; or traceroute 311; these are known network functions which can be used to obtain information related to the management of one or more devices on a network; see [0076]; note that the type of the parser can vary based on the type of the output data [0078-0082]; “for the first vendor” is at best suggested because the parser is dependent upon the output of the commands such as CLI, and as explained in the background of the instant application [0003] many vendors and models of network hardware devices that exist in today's network, are providing different sets of CLI commands which output many different formats of data information); 
a second parser for the second vendor and configured to parse the second set of variables based on the management of the second network device (same citations as for the first parser, applied to the second probe which obtains data from a second device; note also [0048-0053] which makes clear these operations may be performed for one or more network devices; the second vendor may be the same as the first vendor); and
an analyzer (software, generally to [0084] control the flow to analyze the output variables retrieved by a parser) comprising:
a variable mapper (software) configured to map a variable value (e.g. a threshold) to at least one of the parsed first set of variables ([0084] Threshold Trigger can compare the CPU usage of a network device with a threshold value, such as 90%. If the CPU usage is higher than this threshold value, a warning message may be created; defined for the first device) and {map the variable value to} at least one of the parsed second set of variables (defining the same trigger for the second device) 
a {first} network automation task configured to execute on the first network device based on the mapped at least one of the parsed first set of variables corresponding to the variable value ([0084] when CPU usage of network device exceeds threshold, provide warning message) and {a second network automation task} configured to execute on the second network device based on the mapped at least one of the parsed second set of variables corresponding to the variable value ([0084] when CPU usage of network device exceeds threshold, provide warning message; applied to the second device associated with the second probe; note that in order for this to work, the user would need to manually associate the variable value of the first device to the variable of the second device).
As noted above, GAO does not appear to expressly disclose:
“the first set of variables are specific to the first network device and the first vendor; the second set of variables are specific to the second network device and the second vendor;” or that the variable mapping is “based on a determination that the mapped at least one of the parsed first set of variables corresponds to the mapped at least one of the parsed second set of variables”. 
Further, at best GAO may be relied upon to teach two different network automation tasks, each individually defined by their respective devices, parsers, and variables, thus GAU may not be relied upon to teach
“a {single} network automation task configured to execute” on both the first device and the second device based on the mapped variables.
PRABAKARAN is similarly directed to systems/methods for improving conventional network management by mapping the variables (labels for information such as features, parameters, characteristics) of a first network device to the variables (labels for information such as features, parameters, characteristics) of a second network device (see [0013-0014] which explains why manual mapping between different data models is not easily achieved). The advantage is found in [0041] The data models 16 may then be automatically mapped at the network device 12 based on the matching results for use in a network application 19 (step 39). The set of identified match.es in the analysis may be used to automatically map a node in the first model to a node in the second model at run-time, thereby mediating the differences between the network data models automatically…. This allows the application 19 to use any device model 16 of their choosing, and the system is able to map the nodes to their equivalencies when communicating with the network components 10 in their native model.
In other words, application 19 may operate on a first device having a first device model and the system is able to map the elements of the first device model to a second device model, so that application 19 may operate on a second device.
PRABAKARAN teaches the first set of variables are specific to the first network device and the first vendor and the second set of variables are specific to the second network device and the second vendor (see FIG 1 shows an example network with [0020] a plurality of components 10 in communication with a network device 12 (network management device), where each component 10 [0021] comprises features, parameters, characteristics, configuration parameters, functional definitions, and the like, associated with a data model 16 which [0022] may comprise at least a vendor-proprietary data model, and the data model 16 may be CLI output format).
PRABAKARAN teaches variable mapping is based on a determination that the mapped at least one of the parsed first set of variables corresponds to the mapped at least one of the parsed second set of variables such that a {single} network automation task is configured to execute on both a first device and a second device based on the mapped variables (see [0022] The controller 12 receives information from the network components 10 regarding their configuration, functions, capability, characteristics, parameters, state, mode, etc., which may be associated with or defined based on one or more data models 16. [0024] The network device 12 includes a mapping module 18 which automatically maps heterogenous data models 16 for use by an application 19, which is any application or API operable to perform one or more functions based on data received from components 10. The mapping module 18 decouples the application 19 from the underlying data received from diverse data models 16 so that the application can operate in environments comprising different types of equipment (e.g., different manufacturers, operating systems, etc.).
PRABAKARAN further teaches a first parser for a first vendor and a second parser for a second vendor because (a) the heterogenous data models 16 may be from different vendors; (b) the heterogenous data models 16 may be based on CLI commands and (c) as described in [0033] a model adapter is configured to parse the device data models … and generate a representation of the model which includes labels for elements in the data model (variables). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of GAO and PRABAKARAN before them, to have combined the teachings in GAO (requiring a duplication (manual mapping) of a network automation task in order to operate with a first device from a first vendor and a second device from a second vendor) and the teachings in PRABAKARAN (teaching a clear improvement of using automatic variable mapping of variables so that a network automation task defined for a first device from a first vendor may be executed, based on the mapping, on a second device from a second vendor) by applying the mapping technique of PRABAKARAN within the analyzer of GAO with a reasonable expectation of success, the combination motivated by the improvement for network management explained in PRABAKARAN [0041], thus addressing deficiencies identified in PRABAKARAN [0013-0014].
Regarding dependent claim 2, incorporating the rejection of claim 1, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, further teaches wherein the first vendor is a first manufacturer and the second vendor is a second manufacturer (the vendor/manufacturer could be the same (e.g. “Cisco” in GAO) or different (e.g. PRABAKARAN [0024] different manufacturers).
Regarding dependent claim 3, incorporating the rejection of claim 1, GAO further teaches wherein the variable value corresponds to a particular task (it is assumed that the network automation task of claim 1 is performing the particular task of claim 3; [0084] monitoring CPU usage of network device to detect when it exceeds a threshold).
Regarding dependent claim 4, incorporating the rejection of claim 3, GAO further teaches wherein the particular task is associated with first network device (see discussion claim 1 and [0084]).
Regarding dependent claim 5, incorporating the rejection of claim 4, GAO as improved by PRABAKARAN for the reasons discussed above further teaches wherein the particular task can be run on the second network device when using the variable mapper (it is assumed that the network automation task of claim 1 is performing the particular task of claim 3, and is therefor executable on the second device after the variable mapper).
Regarding dependent claim 6, incorporating the rejection of claim 4, GAO further teaches wherein the particular task is referred to as a Qapp (see [0118] saving the defined procedure (for the first device) as a file named .qapp (meaning “quick application”); see also [0143] For convenience of description, a network management application is also referred to as a Qapp, although such an application can have any name.)
Regarding dependent claim 7, incorporating the rejection of claim 1, GAO further teaches wherein the first set of variables or the second set of variables comprises a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative, thus only one must be shown in the art; see [0084]).
Regarding dependent claim 9, incorporating the rejection of claim 1, GAO further teaches wherein the parser and the analyzer are configured to handle the variables from both the first network device and the second network device (see citations in rejection of claim 1).
Regarding claim 14, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, similarly teaches the method for managing a network, the method comprising:
monitoring a plurality of network devices that communicate over the network, wherein the plurality of network devices comprises a first network device from a first vendor and a second network device from a second vendor (GAO, as discussed in claim 1, teaches monitoring a first device from a first vendor and monitoring a second device from a second vendor using a network manager, each corresponding to sets of variables, each communicating through a network; see also PRABAKARAN, as discussed in claim 1, teaches network management for a heterogeneous network of devices include a first vendor device and a second vendor device; see FIG 1 for network; [0023] network device 12 with network manager software; [0013-0014],[0021-0022] describe the heterogeneity of the network devices 10 in FIG 1);
executing a network management task using one or more variables associated with the first vendor on the first network device to provide information about the first network device (GAO as explained in claim 1 teaches a first network automation task (e.g. Qapp); see also discussion claim 3; note also PRABAKARAN [0024,0031,0041], e.g. application 19 as explained in claim 1);
mapping the one or more variables associated with the first vendor with corresponding variables from the second vendor, wherein the mapping identifies like variables from different network devices (taught by PRABAKARAN in FIG 5 (see discussion claim 1), where leaf nodes correspond to configuration parameters (variables) in each model and are mapped);
executing the network management task using the mapped variables associated with the second vendor on the second network device to provide information about the second network device, wherein the mapping allows a same version of the network management task to be run on different network devices (taught by the combination; where PRABAKARAN [0024,0031] teaches the mapping may be leveraged in order to perform common networking functions ([0041] This allows the application 19 to use any device model 16 of their choosing, and the system is able to map the nodes to their equivalencies when communicating with the network components 10 in their native model); relying on GAO to teach example network management tasks; for additional details see discussion claim 3).
Regarding dependent claim 15, incorporating the rejection of claim 14, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, further teaches the network management task is referred to as a Qapp (taught in GAO; see details in discussion of claim 3 above).
Regarding dependent claim 17, incorporating the rejection of claim 14, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, further teaches the first vendor is a first manufacturer and the second vendor is a second manufacturer (the system of PRABAKARAN deals with heterogeneity across devices which can include different vendors having their own add-ons [0013]; as well as other known data models ([0002] data model diversity continues to be a problem, with a plethora of competing models (e.g., vendor proprietary models, different standard body/forum models, customer specific models) available for the same technology or feature).
Regarding dependent claim 18, incorporating the rejection of claim 14, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, further teaches the executing of the network management task provides information about the network devices connected to a network (inherently, this is a function of network management software, providing status and control information for a network; see e.g. GAO FIG 2 (201) collect data from network devices; (203-205) parse and analyze collected data; (207) visual display possible errors or warnings).
Regarding dependent claim 19, incorporating the rejection of claim 14, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, further teaches wherein the variables comprise at least one of a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative, only one needs to be shown in the art; GAO provides specific examples of network management tasks (Qapps) including CPU usage [0084], interface errors [0085] other network monitoring results (FIG 2 (201) collect data from network devices; (203-205) parse and analyze collected data; (207) visual display possible errors or warnings; See also [0143] automating network management tasks. Network management tasks may include network performance monitoring, network troubleshooting, network architecture mapping, or other tasks)).
Claim 8 is rejected under 35 USC 103 as unpatentable over GAO in view of PRABAKARAN, further in view of NetBrain Technologies Inc. (How to Define and Use Qapp. Updated June 12 2015. Retrieved from [https://www.netbraintech.com/ftp/EE60/How_%20to_Define_and_Use_Qapp_6.0.pdf] on [08/04/2020]. 250 pages; hereinafter NETBRAIN).
Regarding dependent claim 8, incorporating the rejection of claim 1, GAO in view PRABAKARAN does not appear to expressly disclose “wherein the variable mapper comprises a listing of vendors and each of the variable values associated with the vendors”. Note that GAO teaches in FIG 14 (starting at [0134]) a method for defining output variables, [0135] A table can have many columns and each column can have different types of variables. Note further GAO teaches developing a Qapp using a GUI, and in particular [0162] GUI 2400 may include a pan 2420 that displays the variables in a table format.
NETBRAIN is generally instructions for developing and executing different examples of Qapps using a graphical user interface.

    PNG
    media_image1.png
    234
    580
    media_image1.png
    Greyscale
On page 16, NETBRAIN shows an example table (device data) with a listing of devices, variables, and the data retrieved for each variable, which is used while monitoring (in this example) CPU utilization (see excerpt below)
On page 48, NETBRAIN shows a different example table (device data) with a listing of devices, variables, and the data retrieved for each variable.

    PNG
    media_image2.png
    236
    494
    media_image2.png
    Greyscale

On pages 72-73, NETBRAIN provides an example of defining a single defined Qapp which branches based on the device type using Device Selector. As stated on page 72: One of key use case for DS is the multi vendor support (see Chapter 15 for details).
On pages 123-125, NETBRAIN provides a teaching example of merging the table output from two neighboring devices into a single table and which states 
Click any row in “Key Matching” table and you could view a variable and its corresponding variable name in the Device Queue. For example, click “this.intf_n m”, its corresponding variable name in Device Queue is “this_intf”: this.intf_nm <---> this_intf. Hover mouse cursor over “Neighbor Join” and create a “Table” node. Click the new table and you could see that the variables of two tables after “Neighbor Join” are arranged by the order of their corresponding neighbor relationship in Device Queue table.

    PNG
    media_image3.png
    462
    764
    media_image3.png
    Greyscale

Chapter 15 (Using Qapp in Multi-vendor environment) starts at page 172 and includes (page 173) § 15.1 Set Branch Conditions for Different Device Types (Vendors); and (page 175) § 15.2 Define Different Commands for Different Device Types (Vendors). Note that on pages 176-176, an example canvas shows how the device type executes different commands, the results of which are merged (exported) into a single table of results.
What each of these examples show is that when defining a Qapp, a table (listing) is created which maps multiple device variables (with potentially different vendors) and output values obtained by parsing the output provided by the devices so that the output values may be used in the monitoring/analysis of the different devices. Thus, collectively, these citations in NETBRAIN may be relied upon to teach wherein the variable mapper comprises a listing (table) of vendors (associated with each device) and each of the variable values (output values to be monitored) associated with the vendors (for the devices).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of GAO in view of PRABAKARAN and NETBRAIN before them, to have combined the teachings of GAO in view of PRABAKARAN (multi-vendor Qapp definition using variable mapping) and NETBRAIN (defining a backend data table used by a Qapp including multi-vendor support) by using the backend data table of NETBRAIN to implement the display of any results generated by the Qapp of GAO in view of PRABAKARAN with a reasonable expectation of success, the combination motivated at least by the teaching in GAO [0162] of using a graphical user interface to define a Qapp, where NETBRAIN provides more details for performing this function.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GAO in view of PRABAKARAN, further in view of OVANESYAN et al. (Pub. No.: US 2008/0222189 A1, previously cited).
Regarding dependent claim 16, incorporating the rejection of claim 14, GAO in view of PRABAKARAN, combined at least for the reasons discussed above, does not appear to expressly disclose wherein the mapping comprises a user interface displaying a listing of vendors and associated variables.
OVANESYAN is broadly directed to [0004]
Technologies are described herein for associating (or mapping) multidimensional data models. Through aspects presented herein, an association between two multi-dimensional data models can be assembled by a user. The association can be used to copy data from a source data model to a target data model. The association may also be used, for example, to link information between the source and target data models. The association may be assembled by visually mapping model dimensions and dimension members between the two models.

See also broad discussion in [0005-0008]. Note also [0028] … mappings allow values and facts to be properly dimensioned at the target model 202 in spite of any differences in structure or labels… same or similar labels can be automatically mapped between the source model 101 and the target model 202. However, some members may need to be manually mapped.
OVANESYAN may be relied upon to teach a user interface for displaying a mapping between models (see e.g. FIG 7, showing a source scope 703 in column 706 mapped to a target scope 704 in column 707):
Note that FIG 8 of OVANESYAN shows a method for manually generating the mappings between two models and storing the mappings. Note that FIG 9A shows a method for using the mappings by generating statements based on the stored association which may be executed. OVANESYAN is concerned with multidimensional data including operational metrics of an organization ([0001] Multidimensional databases and On Line Analytical Processing (OLAP) tools can be vital components of modern BI technologies. Such databases and tools may be used to store and analyze operational, financial, and other metrics of an organization indexed along a multitude of dimensions) and is designed to assist in data analysis (see e.g. [0002] database coders will create stored procedures by hand or use a query language Such as structured query language (SQL) or multidimensional expressions (MDX) to move data between multidimensional models. Sometimes, coders will use a database tool to copy data between models. However, existing tools and hand-coded queries require an excessive level of technical knowledge that most users of multidimensional data models do not have.)
As PRABAKARAN has the mappings between hierarchical models (for two vendors, where leaves are associated with characteristics, functions, parameters (variables) etc. as previously discussed), it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of GAO as improved by PRABAKARAN and the example mapping display of OVANESYAN, to have used the user interface display of OVANESYAN to display the mappings of PRABAKARAN to a user developing or executing a Qapp taught in GAO, particularly when one considers the data associated with network elements to be “multidimensional operational metrics” for an organization.
The combination is motivated by the intended improvement of OVANESYAN to assist in the mapping between different data models so that stored procedures designed for one model may be executed with respect to another model (e.g. by copying the data from one model to a second model in order to execute the stored procedure).
Claims 10-13 are rejected under 35 USC 103 as unpatentable over NETBRAIN in view of PRABAKARAN, further in view of OVANESYAN.
Regarding claim 10, NETBRAIN teaches the graphical user interface comprising a display coupled with a processor (inherent structural elements of a computer implemented invention which provides user interface elements; see NETBRAIN § 1 page 1 The NetBrain Qapp is a standalone application which can be executed from inside the NetBrain Workstation… The NetBrain Workstation provides a GUI to create Qapps quickly so that a user without any programming background can write a Qapp. After a Qapp is created, it can be run in any NetBrain Workstation against any network.), the processor configured to generate an output comprising:
a listing of different device types ((page 172) in our network, there are devices from different vendors or even different device types from one same device vendor. To resolve network problems in multi-vendor network, it is relatively complicated since we sometimes need to define different CLI commands based on different device vendors or different types from one same vendor. (page 173) In this chapter, we will create a Qapp to highlight devices(Cisco IOS XR, Cisco Nexus switch and Cisco IOS Router Switch ) configured with EIGRP routing protocol . We are going to check whether a Cisco IOS XR is configured by CLI command “show ip protocols”, Cisco Nexus switch by “show ip eigrp” and Cisco IOS Router Switch by “show ip protocols”; (page 174) shows the device type selector for three different devices in network);
a parser selection for selecting from a plurality of parsers, wherein each of the parsers corresponds with a different one of the device types (page 175) explains how each device uses a different CLI command to get the data to be analyzed; (page 176) broadly explains how a parser must be defined for each CLI command for each device; note that Parsers and variables are explained in detail in chapter 3 starting at page 17);
a listing of variables from each of the different device types (once a parser is defined, the user may inspect the Table of exported variables and values (as shown on page 28) for a specific device; note that while the examples on pages 176-177  show only one variable ($AS), this is not limiting on the variables which could be parsed and varies based on the CLI command and the type of parsing which has been applied (as explained in chapter 3, see e.g. page 27: The variables and sample values are displayed as a table. The headers are the names of basic variables. Each column of the table is an array of the basic variables. Each row of the table corresponds to a paragraph of CLI command output);
a mapping: Export the variable “AS” to “Table” node respectively for these three command nodes. Please note that for different command nodes, it is suggested to define the variable with same name).
a network management task that runs on each of the different device types by referencing the mapping to identify corresponding variables (page 177: Next, we could define an output node and highlight the devices with EIGRP routing protocols. If “$AS” is not none (which means that a device is configured with EIGRP); interpreting the “network management task” being executed as monitoring routing protocols and generating some output; page 178: Save and run the Qapp; the user has named all the variables the same, so the same single “highlight” can be applied to each device in the queue referencing the same variable name from different device types).
NETBRAIN does not appear to expressly disclose 
the mapping is “displayed on the graphical user interface” and 
the mapping “illustrates when each of the variables from the different device types correspond with one another based on the parser corresponding with a particular device type, wherein the mapping provides any correspondences that exist between each of the variables from the different device types and displays an indication of any missing variables for a particular device type that do not have a correspondence”
In NETBRAIN, it is suggested that the user use the same variable name and thus the user creates a manual mapping of variables. PRABAKARAN as previously discussed makes no such requirement on the user and will create a mapping for heterogeneous devices with different variables (see e.g. detailed discussion in claim 1). Thus, PRABAKARAN may be relied upon to create a mapping that provides any correspondences that exist between each of the variables from the different device types. Note that PRABAKARAN [0033] teaches uses different device (vendor) specific parsers for data models to generate representations of the different devices. These model representations are subsequently matched for labels associated with each element within a hierarchy for the model. 
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to improve the user interface of NETBRAIN with the technique taught in PRABAKARAN in order to generate a mapping automatically, with a reasonable expectation of success, the combination motivated at least by the teachings in PRABAKARAN [0014] conventional network monitoring requires a non-trivial manual mapping and [0017] the improvement provides for automatic mapping of device data models through semantic matching using prioritized and weighted matching strength thresholds so that [0019] a mapping module can automatically map heterogeneous data models for use by an application.
OVANESYAN is broadly directed to [0004]
Technologies are described herein for associating (or mapping) multidimensional data models. Through aspects presented herein, an association between two multi-dimensional data models can be assembled by a user. The association can be used to copy data from a source data model to a target data model. The association may also be used, for example, to link information between the source and target data models. The association may be assembled by visually mapping model dimensions and dimension members between the two models.

See also broad discussion in [0005-0008]. Note also [0028] … mappings allow values and facts to be properly dimensioned at the target model 202 in spite of any differences in structure or labels… same or similar labels can be automatically mapped between the source model 101 and the target model 202. However, some members may need to be manually mapped.
OVANESYAN may be relied upon to teach a user interface for displaying a mapping between models (see e.g. FIG 7, showing a source scope 703 in column 706 mapped to a target scope 704 in column 707). In the right-most column of FIG 7, a summary shows the number of mapped source elements (7, note that source contains 11 rows in the entirety of the hierarchy) and the number of mapped target elements (5, the target shows 6 rows). Note further that in the example interface in FIG 7, there is a one-to-one mapping for all the sub-elements of Jeans (Straight-leg, Boot-cut, Acid-washed), there is a many-to-one mapping of the sub-elements of Shirts, there is a one-to-one mapping for the top-level of Jackets, but no defined mapping for the sub-elements of Jackets (Leather, Goretex, Canvas). Thus it is clear which elements still require a mapping (regardless of how such a mapping may be defined).
Note that FIG 8 of OVANESYAN shows a method for manually generating the mappings between two models and storing the mappings. Note that FIG 9A shows a method for using the mappings by generating statements based on the stored association which may be executed. OVANESYAN is concerned with multidimensional data including operational metrics of an organization ([0001] Multidimensional databases and On Line Analytical Processing (OLAP) tools can be vital components of modern BI technologies. Such databases and tools may be used to store and analyze operational, financial, and other metrics of an organization indexed along a multitude of dimensions) and is designed to assist in data analysis (see e.g. [0002] database coders will create stored procedures by hand or use a query language Such as structured query language (SQL) or multidimensional expressions (MDX) to move data between multidimensional models. Sometimes, coders will use a database tool to copy data between models. However, existing tools and hand-coded queries require an excessive level of technical knowledge that most users of multidimensional data models do not have.)
As PRABAKARAN has the automatic mappings between hierarchical models (for two vendors, where leaves are associated with characteristics, functions, parameters (variables) etc. as previously discussed), it would have been obvious to one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed, having the teachings of NETBARIN improved by PRABAKARAN and the example mapping display of OVANESYAN, to have used the user interface display of OVANESYAN to display the mappings of PRABAKARAN to a user when designing/implementing a Qapp as described in NETBRAIN, particularly when one considers the data associated with network elements to be “multidimensional operational metrics” for an organization.
The combination is motivated by the intended improvement of OVANESYAN to assist in the mapping between different data models so that stored procedures designed for one model may be executed with respect to another model (e.g. by copying the data from one model to a second model in order to execute the stored procedure).
When considered, in reasonable combination, the mapping is displayed on the graphical user interface and the mapping illustrates when each of the variables from the different device types correspond with one another based on the parser corresponding with a particular device type, wherein the mapping provides any correspondences that exist between each of the variables from the different device types and displays an indication of any missing variables for a particular device type that do not have a correspondence.
Regarding dependent claim 11, incorporating the rejection of claim 10, NETBRAIN in view of PRABAKARAN, further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches wherein each of the parsers corresponds with at least one of the device types from the different device types (rejected in view of the teachings in NETBRAIN that different devices which have different CLI to be parsed in order to get the variable data, see discussion claim 10).
Regarding dependent claim 12, incorporating the rejection of claim 10, NETBRAIN in view of PRABAKARAN further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches the variables comprises a CPU usage, memory usage, interface packet drops, interface input errors, or other network monitoring results (recited in the alternative; only one must be shown in the art; example variables found in NETBRAIN associated with devices include CPU usage (simple example starting on page 3, basic analysis page 20; analyzing deltas to check for interface CRC errors increasing over time (page 20); example CLI command with several different variables to monitor for errors on page 24; explaining that different CLI commands may be used together (page 40) to monitor the general health of a network device, we may want to monitor device level data such as CPU and memory usage and interface level data such as input and output errors).
Regarding dependent claim 13, incorporating the rejection of claim 10, NETBRAIN in view of PRABAKARAN further in view of OVANESYAN, combined at least for the reasons discussed above, further teaches, wherein the network management task for the particular device type with the missing variable cannot be run (intended result and inherent: if the task of NETBRAIN requires a particular variable and there is no known variable to be run with the task, then the task would be unable to function properly and would fail; note that NETBRAIN teaches in chapter 16 (starting at page 179) a procedure for debugging a Qapp to check whether the procedure operates correctly) and the mapping is configured to receive an input to receive the missing variable (those parameters (variables, fields) which may be automatically mapped are done so, then the user is required to manually map any remaining parameters (variables, fields) before being able to execute the task which requires the remaining (non-automatically mapped) parameters (variables, fields). The user interface of OVANESYAN provides the mechanisms for manually defining the mappings where needed (see OVANESYAN [0027-0028] automatic vs manual mapping of dimensions; automatic vs manual mapping of members between two models).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amy M Levy/Primary Examiner, Art Unit 2173